        Case 2:21-cm-00233-AB Document 1 Filed 09/15/21 Page 1 of 4 Page ID #:1




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS
     California Bar No. 101281
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7      Federal Courthouse, 14th Floor
        312 North Spring Street
 8      Los Angeles, California 90012
        Telephone: (213) 894-2569
 9      Facsimile: (213) 894-0142
        E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for
11   United States of America
12
                          UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                 WESTERN DIVISION
15
16   IN THE MATTER OF THE SEIZURE    )     Case No. 2:21-CM-00233
     OF $364,990.00 IN U.S. CURRENCY )
17                                   )     STIPULATION EXTENDING UNITED
                                     )     STATES OF AMERICA’S TIME TO
18                                   )     FILE COMPLAINT FOR FORFEITURE;
                                     )     [PROPOSED] ORDER THEREON LODGED
19                                   )     UNDER SEPARATE COVER
                                     )
20
21         It is hereby stipulated by and between the United States of
22   America (“United States” or “the government”), on the one hand,
23   and claimants Jack Snow and John Snow (collectively, the
24   “claimants”), on the other hand, by and through their respective
25   attorneys, as follows:
26        1.    Pursuant to the claims that the United States alleges
27   were received by the Federal Bureau of Investigation (the “FBI”)
28   on June 21, 2021, claimants filed claims in the FBI
        Case 2:21-cm-00233-AB Document 1 Filed 09/15/21 Page 2 of 4 Page ID #:2




 1   administrative forfeiture proceedings to $364,990.00 in U.S.
 2   Currency (United States Asset Identification Number 21-FBI-
 3   002925) (the “property.”)
 4        2.    It is the United States’ position that the FBI sent the
 5   written notice of intent to forfeit required by 18 U.S.C.
 6   § 983(a)(1)(A) to all known interested parties, the time has
 7   expired for any person to file a claim to the property under 18
 8   U.S.C. § 983(a)(2)(A)-(E), and no person other than claimants
 9   have filed claims to the property as required by law in the
10   administrative forfeiture proceedings.
11        3.    Under 18 U.S.C. § 983(a)(3)(A), the United States is
12   required to file a complaint for forfeiture against the property
13   alleging that the property is subject to forfeiture within 90
14   days after a claim has been filed in the administrative
15   forfeiture proceedings, which in this case would be September 19,
16   2021, unless the court extends the deadline for good cause shown
17   or by agreement of the parties.
18        4.    As provided in 18 U.S.C. § 983(a)(3)(A), the parties
19   wish by agreement to extend to November 18, 2021 the time in
20   which the United States is required to file a complaint for
21   forfeiture against the property alleging that the property is
22   subject to forfeiture, so that the government can investigate
23   this matter and determine whether this matter can be settled
24   without the government having to initiate a civil judicial
25   forfeiture action.
26        5.    Claimants knowingly, intelligently, and voluntarily
27   give up any right claimants may have under 18 U.S.C. §
28   983(a)(3)(A)-(C) to require the United States to file a complaint

                                          2
Case 2:21-cm-00233-AB Document 1 Filed 09/15/21 Page 3 of 4 Page ID #:3
         Case 2:21-cm-00233-AB Document 1 Filed 09/15/21 Page 4 of 4 Page ID #:4




 1                                 PROOF OF SERVICE
 2          I am over the age of 18 and not a party to the within
 3   action.     I am employed by the Office of the United States
 4   Attorney, Central District of California.          My business address
 5   is 312 North Spring Street, 14th Floor, Los Angeles, California
 6   90012.
 7          On September 15, 2021, I served a copy of: STIPULATION
 8   EXTENDING UNITED STATES OF AMERICA’S TIME TO FILE COMPLAINT FOR
 9   FORFEITURE upon each person or entity named below:
10   X     By Electronic Mail: By transmitting said document(s) to the
11   email address(es) listed below.
12             Aaron M. May
               Halpern May Ybarra Gelberg LLP
13             550 S. Hope Street, Suite 2330
               Los Angeles, CA 90071
14             Aaron.May@halpernmay.com
15             Attorneys for
16             JACK SNOW AND JOHN SNOW
            I declare under penalty of perjury under the laws of the
17
     United States of America that I am employed in the office of a
18
     member of the bar of this Court, at whose direction the service
19
     was made, and that the foregoing is true and correct.
20
            Executed on September 15, 2021 at Los Angeles, California.
21
22                                              /s/ Helen Wu
23                                          HELEN WU
                                            Senior Paralegal
24
25
26
27
28
